Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13 and 20  recites the limitation "the produced live event" in claim 1 lines 10-11, claim 13 line 14 and claim 20 line 13. There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, which recites the limitation in line 2, “capturing, from each of at least two cameras, video from a vantage point of live event, should be amended to recited, “capturing, from each of at least two cameras, video from a vantage point of a live event”.
Regarding claim 13, which recites the limitation in line 11-12, “wherein the manipulating the view does not control the at least two cameras capturing the video s;” should be amended to recite, “wherein the manipulating the view does not control the at least cameras capturing the video;”. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 13-15, and 17-20 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnich et al., (U.S. Pub. No. 2019/0394375 A1) in view of Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view of and further in view of Patel et al. (U.S. Pub. No. 2018/0025751 A1).
As per claim 1, Barnich teaches a method, comprising: capturing, from each of at least two cameras (fig. 1A), video from a vantage point of live event (fig. 1A, , [0060-0061]); generating in real time as the live event is occurring, an immersive video stream from the video captured by the at least two cameras (abstract, [0060-0065] an fig. 1A); producing a transport stream by combining the immersive video stream with a production camera video stream comprising video of the live event produced and provided in real time as the live event is occurring ([0065], [0069], real time life streams), wherein the transport stream is available for user consumption ([0065], [0087],  and fig.2A-2C,  stream for being broadcasted in the life production set up), and providing, to a display device, a streamed production to the end user, wherein the streamed production comprises the immersive video stream and the production camera video stream (fig. 2A-2C, [0065]). Barnich does not explicitly disclose wherein the immersive video stream comprises a video stream allowing an end user to manipulate, while viewing the immersive video stream streamed to the end user and in real time as the live event is occurring, a view of the immersive video stream, wherein the manipulating the view does not control the at least two cameras capturing the video; and the streamed production comprising an overlay window comprising at least one of the immersive video stream and the production camera stream and a primary view comprising at least one of the immersive video stream and the production video stream, wherein the end user provides input to manipulate the immersive video stream and change a view of the immersive video stream being viewed by the end user in real time as the live event is occurring. 
However, Thomas teaches wherein the immersive video streams comprises a video stream allowing an end user to manipulate, while viewing the immersive video streamed to the end user and in real time as the live event is occurring, a view of the immersive video stream, wherein the manipulating the view does not control the at least two cameras capturing the video (abstract, col. 2 lines 38-44; col. 3 lines 9-14; col. 4 lines 28-36;  col. 20 lines 35-42 and fig. 1-5; “while viewing the event in real time, a user 104 can walk through a three-dimensional virtual environment, pause the playback or streaming of the panoramic view 146, and inspect objects in three dimensions before resuming the playback or live streaming”) wherein the end user provides input to manipulate the immersive video stream and change a view of the immersive video stream being viewed by the end user in real time as the live event is occurring (col. 2 lines 38-44, col. 7 lines 52-55, col. 20 lines 35-42, col. 24 lines 58-63). 
Therefore, it would have been obvious to one of ordinary skill in the art in the before effective filing date to incorporate the teachings of Thomas with Barnich (modified by Patel) for the benefit of providing improved immersive video for an end user. 
Although Barnich (modified by Thomas) discloses providing a streamed production to the end user (fig. 6 el. 606), wherein the streamed production comprises the immersive video stream and the production camera video stream (fig. 2A-2C, fig. 6 and [0088]), Barnich does not explicitly disclose the streamed production comprising an overlay window comprising at least one of the immersive video stream and the production camera video stream and a primary view comprising at least one of the immersive video stream and the production camera video stream.
However, Patel teaches wherein the stream production comprising an overlay window (fig. 5A-5D and fig. 6A-6D) comprising at least one of the immersive video stream and the production camera video stream (fig. 5A-5D and fig. 6A-6C [0073-0074]) and a primary view comprising at least one of the immersive video stream and the production camera videos stream (fig. 6B, [0019-0020], [0076-0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Patel with Barnich (modified by Thomas) for the benefit of providing improved immersive video and in order to yield predictable results of providing immersive video to a user. 
As per claim 2, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 1, In addition, Barnich teaches wherein each of the at least two cameras capture video from a vantage point different than the other of the at least two cameras (fig. 1A). 
As per claim 3, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 1. In addition, Barnich teaches wherein at least one of the at least two cameras comprises a panoramic camera (]0060] and fig. 1A). 
As per claim 4, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 1. In addition, Barnich wherein the production camera video stream is selected from more than one production camera stream (fig. 1A, el. 104A, fig. 2A-2C). 
As per claim 5, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 1.  In addition, Barnich teaches wherein streamed production is streamed to the end user during real-time occurrence of the event ([0069] live camera feed).
As per claim 6, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 1. Barnich does not explicitly disclose wherein the immersive video stream provides a first-person, panoramic point-of-view to the end user.
However, Thomas teaches wherein the immersive video stream provides a first-person, panoramic point-of view to the end user (abstract, col. 2 lines 38-44; note: "first-person'' perspective is equivalent to a user-controlled perspective customized to a user's desired point of view ).
Therefore, it would have been obvious to one of ordinary skill in the art in the before effective filing date to incorporate the teachings of Thomas with Barnich (modified by Patel) for the benefit of providing improved immersive video for an end user. 
As per claim 7, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 6. Barnich does not explicitly disclose wherein manipulating the view of the immersive video stream comprises at least one effect selected from the group consisting of: panning, tilting, and zooming. 
However, Thomas teaches wherein manipulating the view of the immersive video stream comprises at least one effect selected from the group consisting of: panning, tilting, and zooming (col. 24 lines 58-63). 
Therefore, it would have been obvious to one of ordinary skill in the art in the before effective filing date to incorporate the teachings of Thomas with Barnich (modified by Patel) for the benefit of providing improved immersive video for an end user. 
As per claim 9, Barnich (modified by Thomas and Patel) as whole teaches everything as claimed above, see claim 1. In addition, Barnich teaches wherein the generating an immersive video stream comprises generating a panoramic video stream by ingesting the video captured by the at least two cameras simultaneously and composited to form a single projection (fig. 2-3, [0070]).
As per claim 13, which is the corresponding system with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Barnich teaches a processor ([0018]); and a memory device that sores instruction executable by the processor ([0047]). 
As per claim 14, which is the corresponding system with the limitations of the method as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 15, which is the corresponding system with the limitations of the method as recited in claim 6, thus the rejection and analysis made for claim 6 also applies here. 
As per claim 17, which is the corresponding system with the limitations of the method as recited in claim 9, thus the rejection and analysis made for claim 9 also applies here. 
As per claim 20, which is the corresponding product with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, Barnich teaches a storage device that stores code, the code being executable by a processor([0047]).

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnich et al., (U.S. Pub. No. 2019/0394375 A1) in view of Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view of Patel et al., (U.S. Pub. No. 2018/0025751 A1) and further in view of DiGiovanni et al., (U.S. Pat. No. 8,970,666 B2).
As per claim 8, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 6. Patel does not explicitly disclose wherein the point-of-view dynamically changes to track an object selected by the end user.
However, DiGiovanni teaches wherein the point-of-view dynamically changes to track an object selected by the end user (DiGiovanni, Fig 1-5, col 7, In 46-55, “...based on the selection or selection made by the user, such as to keep a selected player centered within the ROI..."). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of DiGiovanni with Barnich (modified by Thomas and Patel) for the benefit of providing improved broadcast and low-cost production of event broadcast. 
As per claim 16, which is the corresponding system with the limitations of the method as recited in claim 8, thus the rejection and analysis made in claim 8 also applies here. 

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnich et al., (U.S. Pub. No. 2019/0394375 A1) in view of Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view of Patel et al., (U.S. Pub. No. 2018/0025751 A1) and further in view of Furlan et al., (U.S. Pub. No. 2002/0147991 A1). 
As per claim 10, Barnich (modified by Thomas and Patel) as a whole teaches everything as claimed above, see claim 1. Although Barnich (modified by Thomas and Patel) discloses wherein the overlay window comprises at least one picture-in-picture window, (see Patel, fig. 5A-6D), Barnich does not explicitly disclose the picture-in-picture window projecting a user selected immersive video stream point-of-view.
However, Furlan teaches wherein the picture-in-picture window projecting a user selected immersive video stream point-of-view ([0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Furlan with Barnich (modified by Thomas and Patel) for the benefit of being able to format the immersive video stream within a standard video stream so that existing and future television infrastructure/technology can be used to send an immersive video stream to a designated site where the immersive video can be converted into a deliverable form (for example, by broadcast or Internet service).
As per claim 18, which is the corresponding system with the limitations of the method as recited in claim 10, thus the rejection and analysis made for claim 6 also applies here. 

Claim(s) 11-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnich et al., (U.S. Pub. No. 2019/0394375 A1) in view of Thomas et al., (U.S. Pat. No. 10,277,813 B1) in view of Patel et al., (U.S. Pub. No. 2018/0025751 A1) and further in view of Furlan et al., (U.S. Pub. No. 2002/0147991 A1) and further in view of Ackley et al., (U.S. Pat. No. 7,496,277 B2).
As per claim 11, Barnich (modified by Thomas, Patel and Furlan) as a whole teaches everything as claimed above, see claim 10. Barnich does not explicitly disclose wherein the picture-in-picture window comprises dynamic parameters selected from the group consisting of position within the streamed production and size of the picture-in-picture window. 
However, Ackley teaches wherein the picture-in-picture window comprises dynamic parameters selected from the group consisting of: position within the stream production and size of the picture-in-picture window (Ackley, abstract, "...picture-in-picture...placement, size, aspect ratio, cropping, scale...set or adjusted arbitrarily...”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barnich (modified by Thomas, Patel and Furlan) with Ackley to provide a media playback experience with enhanced picture-in-picture capabilities. 
As per claim 12, Barnich (modified by Thomas, Patel, Furlan and Ackley) as a whole teaches everything as claimed above, see claim 11. Barnich does not explicitly disclose wherein the dynamic parameters are selected by at least one of: the end user and a software application associated with the display device displaying the streamed production. 
However, Ackley discloses wherein the dynamic parameters are selected by at least one of: the user and a software application associated with the display device displaying the streamed production (Ackley, abstract, "...Each variable can be dynamically changed during playback through either automated or user-initiated means..."). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barnich (modified by Thomas, Patel and Furlan) with Ackley to provide a media playback experience with enhanced picture-in-picture capabilities. 
As per claim 19, which is the corresponding system with the limitations of the method as recited in claim 11, thus the rejection and analysis made for claim 6 also applies here. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486